                   Case: 20-13482       Doc: 159       Filed: 11/23/20    Page: 1 of 4




                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           WESTERN DISTRICT OF OKLAHOMA

    In Re:                                         )      Case No.: 20-13482
                                                   )      Chapter 11
    RHA STROUD, INC.1,                             )
                                                   )
         Debtor.                                   )      [Jointly Administered]
                                                   )

                        WITNESS AND EXHIBIT LISTS OF FP GROUP
                    FOR USE AT VIDEO HEARING SET NOVEMBER 24, 2020

             Rural Hospital Acquisition, LLC (“RH Acquisition”), First Physicians Realty Group, LLC

(“FP Realty”), First Physicians Business Solutions, LLC (“FP Business”), First Physicians

Services, LLC (“FP Services”), and First Physicians Resources, LLC (“FP Resources”)

(collectively with RH Acquisition, FP Realty, FP Business, and FP Services, the “FP Group”)

respectfully submit this list of Witnesses and Exhibits for potential use at the Video Hearing set

November 24, 2020.

                                           WITNESS LIST

                 Witness
    1.           Jeff Hill
                 c/o Christensen Law Group
    2.           Adrian Reeder
                 c/o Christensen Law Group
    3.           Brian Amend
                 c/o Christensen Law Group
    4.           Any witness listed by Debtors and not objected to by FP Group

    5.           Rebuttal Witnesses as Necessary

FP Group reserves the right to amend and supplement this witness list.

1
 The Debtors in these cases, along with the last four digits of their federal tax identification
numbers, are: RHA Stroud, Inc. (2635) and RHA Anadarko, Inc. (2528). The principal place of
business for the Debtors is 2308 Highway 66 West, Stroud, OK 74079 and 1002 East Central Blvd.
Anadarko, OK 73005, respectively.
              Case: 20-13482        Doc: 159     Filed: 11/23/20      Page: 2 of 4




                                        EXHIBIT LIST

       Description
1.     Transcript of Audio-Recorded Proceedings before Sarah A. Hall October 27, 2020 on
       Case No. 20-13482 re: First Day Motions of Debtors
2.     Order Authorizing the Hospitals’ Use of Cash Collateral and Scheduling a Final Hearing
       on November 7, 2020 [Dkt. 100]
3.     Invoices for Week Ending 10.31.2020
4.     Invoices for Week Ending 11.07.2020
5.     DocuSign Email to Charles Eldridge from Brian Amend dated 11.11.2020 for approval
       of invoices for Week Ending 11.07.2020
6.     Email from Adrian Reeder to Charles Eldridge dated 11.13.2020 re: payment of invoices
       for Week Ending 11.07.2020
7.     Invoices for Week Ending 11.14.2020
8.     DocuSign Email to Charles Eldridge from Brian Amend dated 11.17.2020 for approval
       of invoices for Week Ending 11.14.2020
9.     Account Balance for Debtors’ Operating Account as of 11.20.2020
10.    All pleadings filed in Debtors’ bankruptcy cases, including attached Exhibits
 11.   All Exhibits listed by any other party in interest not otherwise objected to by FP Group
 12.   All additional documents discovered prior to the hearing

FP Group reserves the right to amend and supplement this exhibit list.

                            ESTIMATION OF TIME REQUIRED

       FP Group anticipates no more than one (1) hour to present evidence and argument at the

Hearing.



DATED this 23rd day of November, 2020.




                                                2
Case: 20-13482   Doc: 159   Filed: 11/23/20     Page: 3 of 4




                                Respectfully submitted,


                                By: /s/ J. Clay Christensen
                                J. Clay Christensen (OBA #11789)
                                Jeffrey E. Tate (OBA #17150)
                                Jonathan M. Miles (OBA #31152)
                                Brock Z. Pittman (OBA #32853)
                                CHRISTENSEN LAW GROUP, P.L.L.C.
                                3401 N.W. 63rd Street, Suite 600
                                Oklahoma City, Oklahoma 73116
                                Telephone: (405) 232-2020
                                Facsimile: (405) 228-1113
                                clay@christensenlawgroup.com
                                jeffrey@christensenlawgroup.com
                                jon@christensenlawgroup.com
                                brock@christensenlawgroup.com

                                and

                                Christopher Tayback (CA Bar No. 145532 –
                                application for admission pro hac vice
                                pending)
                                Kristen Bird (CA Bar No. 192863 –
                                application for admission pro hac vice
                                pending)
                                Eric D. Winston (CA Bar No. 202407 –
                                application for admission pro hac vice
                                pending)
                                QUINN EMANUEL URQUHART &
                                SULLIVAN LLP
                                865 S. Figueroa St., 10th Floor
                                Los Angeles, California 90017
                                Telephone: (213) 443-3000
                                Facsimile: (213) 443-3100
                                christayback@quinnemanuel.com
                                kristenbird@quinnemanuel.com
                                ericwinston@quinnemanuel.com

                                Attorneys for FP Group




                            3
              Case: 20-13482        Doc: 159     Filed: 11/23/20     Page: 4 of 4




                                CERTIFICATE OF SERVICE


        This shall certify that on this 23rd day of November, 2020, a true and correct copy of the
above and foregoing was sent electronically to the Clerk of the Court using the CM/ECF System
and transmittal of a Notice of Electronic Filing to the counsel registered for ECF in this case.


                                                    /s/ J. Clay Christensen
                                                    J. Clay Christensen




                                                4
